Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary amendments filed o 07/09/2021 have been considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 07/09/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 07/09/2021 have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  the phrase, “a gap filler filled between”, as recited in claim 1, is grammatically incorrect. Furthermore, it appears that an element labeled as a “gap filler” would not itself be in need of ‘filling’ or being ‘filled’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the Preamble, “A semiconductor device having a package on package (PoP) structure comprising” is unclear with regard to which of the two elements-- the semiconductor device as a whole or merely the PoP structure -- is the intended subject of the verb “comprising“. The distinction is not the trivial one, since other elements may or may not be part of the recited PoP structure, and this will constrain or perhaps ease the examiner’s search.
Regarding claims 1, 14, 15, and 17, the limitation, “outside the first semiconductor chip” is unclear with regard to how it further limits the remainder of the claim. Since the  plurality of first connection members is recited to be “disposed on the first package substrate”, and the first conductor chip is recited as well to be so disposed (or more precisely, “mounted”), it would seem that the first connection members are already necessarily “outside” the first semiconductor chip, since an element recited separately would have to be assumed to be separate from it and therefore outside it.
Regarding claim 8,  the limitation, “disposed at opposite sides of the first semiconductor chip in a first direction and has a shape which extends in a second direction vertical to the first direction” is unclear with regard to metes and bounds of the limitation beyond the inherent fact that the gap filler occupies a volume. In particular, any “shape” will expend in any chosen direction if it subtends a volume, and so the  second direction is not uniquely chosen, nor is the first if it must be “vertical” to the  second.
Regarding claims 9 and 17,  the limitation, “wherein the gap filler has one shape of a first shape of a rectangle, a second shape where a width in the first direction at opposite end portions in the second direction is greater than a width of another portion, a third shape where a width in the first direction at one end portion in the second direction is greater than a width of another portion, and a fourth shape of a lattice shape defining a plurality of spaces in which the plurality of first connection members are disposed” is unclear with regard to how a volume may have a multiple shapes. Furthermore, given that the second direction, as noted both above and below, cannot be determined, it is also unclear how a width “in the first direction at opposite end portions in the second direction could be determined.
Regarding claim 13, the limitation, “second trench formed at a center portion” is either grammatically incorrect by virtue of the preposition “at”, or else is unclear with regard to the placement of the recited trench.
Regarding claim 17, the limitation, “wherein the gap filler is disposed at opposite sides of the first semiconductor chip in a first direction and extends in a second direction vertical to the first direction” is unclear with regard to the metes and bounds of the limitation beyond the inherent fact the gap filler occupies a volume. Furthermore, any volume with inherently extend by some amount in any chosen direction,  and so the second direction is not uniquely chosen, nor is the first if it must be “vertical” to the second.

The references of interest are cited:

    PNG
    media_image1.png
    423
    725
    media_image1.png
    Greyscale

PARK et al. (US 20220068904 A1) teaches in Fig. 2, A semiconductor device having a package on package (PoP) structure comprising: 
a first package substrate (100) including a first body layer and a first passivation layer (120) on a top surface of the first body layer; 
a first semiconductor chip (200) mounted on the first package substrate; 
a second package substrate (300) disposed on the first package substrate and the first semiconductor chip, the second package substrate including a second body layer and a second passivation layer (310) on a bottom surface of the second body layer; 
a plurality of first connection members (240) disposed on the first package substrate outside the first semiconductor chip to electrically connect the first package substrate to the second package substrate; and e.g.,  a molding layer (251) filled between the first package substrate and the second package substrate and surrounding at least some of portions of the plurality of first connection members. PARK et al. fails to teach and/or suggest, e.g., wherein the first package substrate comprises a first trench formed by removing a center portion of the first passivation layer, wherein the second package substrate comprises a second trench formed by removing a center portion of the second passivation layer, and wherein the first semiconductor chip is disposed in a space between the first trench and the second trench as the claimed invention.
LEE et al. (US 20220059514 A1) teaches similar to PARK’s teachings.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816